DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 26th, 2022 has been entered. Claims 15 & 26 are amended. Claim 17 is canceled. Claims 15-16 & 18-28 remain pending. 
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed August 26th, 2022, with respect to the rejection(s) of claims 15-16 & 18-28 under 35 USC 102 & 35 USC 103 have been fully considered and are persuasive.  Regarding independent claim 15, applicant argues that as amended to include “the nozzle being configured to prevent fluid from the target tissue site from entering the delivery conduit” (such that the nozzle has the functionality of a one-way valve) claims 15-16 & 18-28 overcome the previous rejection. The examiner agrees, as the nozzle of Braun does not provide a teaching for the nozzle having the functionality of a one-way valve being configured to prevent fluid from the target tissue from entering the delivery conduit; therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 103 (Carr in view of Groshong).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (previously presented-US 20130281851 A1) in view of Groshong et al. (US 4327722 A), hereinafter Carr in view of Groshong.
Regarding claim 15, Carr discloses an electrosurgical instrument for treating biological tissue ([0035]; Figure 1 & 2A—element 10), the instrument comprising: a coaxial transmission line ([0035], [0037], & [0038]; Figure 1 & 2A—element 16) for conveying microwave electromagnetic (EM) energy ([0037] & [0050]), the coaxial transmission line comprising an inner conductor ([0038]; Figures 1-2B—element 18), an outer conductor ([0038]; Figures 2A & 2B—element 26), and a dielectric material ([0039]; Figures 2A & 2B—element 40) separating the inner conductor and the outer conductor ([0039]); a radiating tip ([0037] & [0038]; Figure 1 & 2A—element “A”) mounted at a distal end of the coaxial transmission line ([0037 & [0038]; Figure 1 & 2A—element 16) to receive and radiate the microwave EM energy from the coaxial transmission line into a treatment zone around the radiating tip ([0037]), the radiating tip comprising a distal conductive section of the inner conductor ([0038]; Figure 2A—element 18a) that extends beyond a distal end of the outer conductor ([0038]); a fluid feed ([0036] & [0037]; Figures 1-2B—element 19) for conveying a tissue-freezing fluid to the treatment zone ([0037], [0044] & [0051]; Figure 1—elements 108 & 19), wherein the inner conductor of the coaxial transmission line is hollow to provide a passageway for the fluid feed ([0024], [0036], & [0037]; Figures 1-2B—elements 18 & 19); and a thermal transfer portion ([0037], [0038], & [0044]; wherein said thermal transfer portion is the fluid feed 19 in the distal antenna “A” & 18a) connected to receive the tissue-freezing fluid from the fluid feed at a distal end of the coaxial transmission line ([0037], [0038], [0044], & [0051]), wherein the thermal transfer portion is arranged to provide thermal communication between the tissue-freezing fluid and biological tissue in the treatment zone to freeze the biological tissue in the treatment zone ([0038] & [0044]; Figure 2A—element 19 & 28a), wherein the fluid feed comprises a delivery conduit for conveying the tissue-freezing fluid to the thermal transfer portion ([0037], [0038], & [0044]; Figure 2A—element 19, proximal to antenna “A”), wherein the thermal transfer portion comprises an outlet configured to deliver the tissue-freezing fluid into the treatment zone ([0038] & [0044]; Figure 2A—element 28a), and wherein the instrument further comprises a decompression tube configured to convey gas away from the treatment zone ([0044]; in the event of gaseous coolant the cap may be closed and gas may be recirculated back to control unit 14 via a return path constituted by the spaces 41 between dielectric strands 40).
Carr does not disclose wherein the outlet includes a nozzle, the nozzle being arranged to spray the tissue-freezing fluid into the treatment zone and the nozzle configured to prevent fluid from the target site from entering the delivery conduit.
Groshong teaches a catheter (Figure 1A—element 10) comprising a fluid outlet, the outlet being configured to deliver fluid from inside of the catheter into a treatment zone ([Col. 5, lines 33-59]; Figure 1A & 1B—element 12), wherein the outlet includes a nozzle ([Col. 5, lines 33-59]; Figure 1A & 1B—element 12; slit valve), the nozzle being arranged to spray the tissue-freezing fluid into the treatment zone ([Col. 5, lines 33-59]; the valve opens when the fluid pressure inside the catheter is greater than the fluid pressure outside the catheter, such that when the fluid pressure inside the catheter is greater the slit 12 will open thereby allowing fluid to flow out of the catheter) and the nozzle configured to prevent fluid from the target site from entering the delivery conduit ([Col. 5, lines 33-59]; however when the fluid pressure outside the end of the catheter is greater than inside the valve opening will close to prevent retrograde fluid flow into the catheter).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter fluid outlet, as disclosed by Carr, to include the fluid outlet valve configuration, as taught by Groshong, as both references and the claimed invention are directed toward surgical devices for delivering therapeutic fluid to tissue. As disclosed by Groshong, the one way valve (slit valve) allows for fluid to flow out of the device when the pressure inside of the device is greater than the pressure outside of the catheter, however, when the fluid pressure outside the device is greater than the fluid pressure inside the device the valve opening will close and prevent retrograde flow of fluids into the device; Groshong further discloses that the one way valve prevents retrograde flow of blood into the device therefor preventing blood from clotting in the device, eliminates the need to have continuous flow of fluid through the device to prevent clot formation, and eliminates the need to periodically flush out the device with anticoagulant substances therefore eliminating the need for costly pumping and flow control devices ([Col. 5, lines 44-54] & [Col. 8, line 63 – Col. 9, lines 4]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fluid outlet, as disclosed by Carr, to include the nozzle/valve fluid outlet, as taught by Groshong, as such a modification would prevent retrograde flow of fluid into the device, prevent retrograde flow of blood into the device therefore preventing blood from clotting in the device, and eliminate the need for costly pumping and flow control devices.
Regarding claim 16, Carr in view of Groshong disclose all of the limitations of claim 15, as described above. 
Carr further discloses wherein the tissue-freezing fluid is a cryogenic liquid or gas ([0068]; cryogenic fluid can be circulated from the coolant source through the catheter to cause tissue ablation or renal denervation by freezing tissue).
Regarding claim 18, Carr in view of Groshong disclose all of the limitations of claim 15, as described above. 
Carr further discloses wherein the coaxial transmission line and the fluid feed are within a common cable ([0024], [0036], & [0037]; Figures 1-2B—elements 16, 18 & 19).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Groshong and Toubia et al. (previously presented-US 20080033416 A1), hereinafter Toubia.
Regarding claim 19, Carr in view of Groshong discloses all of the limitations of claim 15, as described above. 
Carr does not disclose wherein the thermal transfer portion includes a tissue-freezing element that is movable between an exposed position where it protrudes distally beyond the radiating tip, and a retracted position in which it is set back from the radiating tip.
Toubia teaches an ablation catheter ([0025]) that delivers cryogen fluid to tissue ([0028]; Figure 1 & 2—element 100 & 200), the catheter comprising a thermal transfer portion ([0028]-[0031], & [0034]; Figure 1 & 2—element 103 & 104), wherein the thermal transfer portion includes a tissue-freezing element ([0028]-[0031], & [0034]; Figure 1 & 2—elements 105, 106, 205, & 206) that is movable between an exposed position where it protrudes distally beyond the radiating tip, and a retracted position in which it is set back from the radiating tip ([0030] & [0031]; Figure 1 & 2—105, 106, 205, & 206).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogen device and thermal transfer portion, as disclosed by Carr, to include the tissue freezing element of Toubia, as described above, as both references and the claimed invention are directed toward cryogen devices, that deliver cooled fluid to tissue. As disclosed by Toubia, the needles can be advanced out of the distal tip, or retracted, when the needles are advanced and protrude outwards from the distal end of the catheter they can provide cryogenic freezing effect in tissue that is situated a larger distance away from the tip of the catheter ([0030] & [0031]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooled catheter, as disclosed by Carr, to include the teachings of Toubia, as such a modification would allow for the catheter to freeze tissue that is not in the immediate area of the catheter tip.  
Claims 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Groshong and Curley (previously presented-US 20140276743 A1), hereinafter Curley.
Regarding claim 20, Carr in view of Groshong disclose all of the limitations of claim 15, as described above.
Carr does not disclose a temperature sensor mounted at a distal end of the coaxial transmission line to detect a temperature of the treatment zone.
Curley teaches a microwave antenna ([0068]; Figure 11—element 1100), comprising a microwave transmission line ([0074]; Figure 11—elements 1108 & 1106) with a fluid feed ([0074] & [0077]; Figure 11—element 1107) for conveying tissue freezing fluid ([0077]; Figure 11—elements 1128), and a temperature sensor mounted at a distal end of the coaxial transmission line to detect a temperature of the treatment zone ([0079]; Figure 11—element 1104).
A person of ordinary skill in the art, would have been motivated to modify the microwave antenna, as disclosed by Carr, to include the teachings of Curley, as described above. As both references and the claimed invention are directed toward tissue ablation. As disclosed by Curley, a temperature sensor can be positioned in the antenna to detect the temperature of fluid being injected into tissue, this feedback can be used to control the amount of energy applied to the antenna to achieve the desired temperature ([0079]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation antenna, as disclosed by Carr, to include the teachings of Curley, as described above, as such a modification would provide feedback regarding the temperature at the antenna and allow for adjustments to be made in order to achieve the desired temperature. 
	Regarding claim 21, Carr in view of Groshong disclose all of the limitations of claim 15, as described above. 
	Carr does not disclose wherein the thermal transfer portion further comprises a heating element.
	Curley teaches a microwave antenna ([0068]; Figure 10—element 1000), comprising a coaxial cable ([0068]; Figure 10—elements 1020, 1022, & 1024) with a fluid feed for conveying tissue freezing fluid ([0020] & [0068]; Figure 10—elements 1002),  and a thermal transfer portion ([0068]; Figure 10—element 1002) with a fluid outlet ([0068]; Figure 10—element 1010), wherein the thermal transfer portion ([0068]; Figure 10—element 1002) further comprises a heating element ([0068] & [0069]; Figure 10—element 1006).
	A person of ordinary skill in the art, would have been motivated to modify the microwave antenna, as disclosed by Carr, to include the teachings of Curley, as described above. As both references and the claimed invention are directed toward tissue ablation. As disclosed by Curley, a heating element can be used in combination with freezing fluid to deliver fluid at any temperature to tissue ([0020] & [0037]), heating the fluid by contact with the microwave antenna can have benefits of cooling the antenna and preventing overheating, although sometimes fluid is not heated sufficiently by contacting the microwave antenna, by providing a heating element the fluid can be sufficiently heated ([0019]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation antenna, as disclosed by Carr, to include the heating element of Curley, as described above, as such a modification would allow for fluid to be delivered to tissue at any desired temperature, and allow for the fluid to be sufficiently heated, if desired. 
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Groshong, Curley, and Clark et al. (previously presented-US 20130289678 A1), hereinafter Clark.
	Regarding claim 22, Carr in view of Groshong and Curley disclose all of the limitations of claim 21, as described above.
	Carr further discloses an electrosurgical apparatus for treating biological tissue ([0035]; Figure 1—element 10 & 14), the apparatus comprising: an electrosurgical generator ([0050]; Figure 1—element 92) arranged to supply microwave electromagnetic (EM) energy ([0050]); a tissue-freezing fluid supply ([0051]; Figure 1—element 108); an electrosurgical instrument connected so as to receive the microwave EM energy from the electrosurgical generator and to receive the tissue- freezing fluid from the tissue-freezing fluid supply ([0050] & [0051]; Figure 1—element 10, 16, & 19); and a controller ([0050]; Figure 1—elements 14 & 94, & 96).
	Carr does not disclose wherein the controller is configured to: cause the tissue-freezing fluid to flow through the fluid feed to the thermal transfer portion to freeze biological tissue in the treatment zone; detect conditions in the treatment zone to determine if biological tissue in the treatment zone is frozen; and in response to determining that biological tissue in the treatment zone is frozen, cause the microwave energy to be delivered from the radiating tip.
Clark teaches a catheter ([0029]; Figure 1A—element 100) for delivering tissue freezing fluid ([0032]; Figure 1A—element 140) and microwave energy to tissue ([0031]; Figure 1A—element 126) the catheter comprising a controller ([0034]; Figure 1A—element 132; the controller can be configured to pre-treat tissue with cryogenic cooling and deliver hyperthermic energy) configured to: cause the tissue-freezing fluid to flow through the fluid feed to the thermal transfer portion to freeze biological tissue in the treatment zone ([0034] & [0067]; Figure 1A—element 132; Figure 4—element 410; controller can be configured to pre-treat tissue at the treatment site with cryogenic cooling); detect conditions in the treatment zone to determine if biological tissue in the treatment zone is frozen ([0067] & [0068]; Figure 4—element 420; impedance can be used to determine whether the impedance of tissue has been reduced to a desired extent); and in response to determining that biological tissue in the treatment zone is frozen, cause the microwave energy to be delivered from the radiating tip ([0068] & [0069]; Figure 4—element 430; following determining whether impedance has been reduced to desired extent hyperthermic ablation can be delivered in the form of microwave energy).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter, as disclosed by Carr, to include the teachings of Clark, as described above, as both references and the claimed invention are directed toward catheters that deliver microwave energy and tissue freezing fluid to tissue. As disclosed by Clark, pre-treating tissue by cryogenic cooling can therapeutically modulate pain neurons which can significantly reduce the level of pain experienced by a patient during the subsequent hyperthermic energy delivery ([0034] & [0050]); additionally, pre-treating tissue by cryogen cooling can reduce the impedance of tissue which can improve the subsequent transmission of electrical energy ([0034] & [0051]), increase lesion depth, increase the speed of hyperthermic energy delivery, increase the efficiency of the therapeutic assembly ([0052]), allow for the changes in impedance to be used to map one or more treatment sites before delivering hyperthermic energy to determine treatment site viability ([0053]), and enhance the correlation between electrical impedance and hyperthermic lesion creation and size ([0053]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter, as disclosed by Carr, to include the teachings of Clark, as such a modification would reduce the level of pain experienced by a patient, increase lesion depth, increase the efficiency of the therapeutic assembly, and help determine treatment site viability. 
Regarding claim 23, Carr in view of Groshong, Curley, and Clark disclose all of the limitations of claim 22, as described above. 
Clark further teaches wherein the controller is configured to, in response to determining that biological tissue in the treatment zone is frozen, reduce or stop the flow of tissue-freezing fluid through the fluid feed ([0064] & [0067]; pre-treating can occur for a predetermined time interval, until desired impedance is reached, or desired tissue temperature is reached before applying hyperthermic energy). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation device, as disclosed by Carr, to include the teachings of Clark, as described above, as both references and the claimed invention are directed toward catheters that deliver microwave energy and tissue freezing fluid to tissue. As disclosed by Clark, the cryogen applicator applies pre-treating until tissue freezes ([0064]); pre-treating can therapeutically modulate pain neurons which can significantly reduce the level of pain experienced by a patient during the subsequent hyperthermic energy delivery ([0034] & [0050]); additionally, pre-treating tissue by cryogen cooling can reduce the impedance of tissue which can improve the subsequent transmission of electrical energy ([0034] & [0051]), increase lesion depth, increase the speed of hyperthermic energy delivery, increase the efficiency of the therapeutic assembly ([0052]), allow for the changes in impedance to be used to map one or more treatment sites before delivering hyperthermic energy to determine treatment site viability ([0053]), and enhance the correlation between electrical impedance and hyperthermic lesion creation and size ([0053]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter, as disclosed by Carr, to include the teachings of Clark, as such a modification would reduce the level of pain experienced by a patient, increase lesion depth, increase the efficiency of the therapeutic assembly, and help determine treatment site viability. 
Regarding claim 24, Carr in view of Groshong, Curley and Clark disclose all of the limitations of claim 22, as described above. 
Clark further teaches wherein the controller is configured to determine whether the biological tissue in the treatment zone is frozen based on any one or more of: a detected impedance of the treatment zone, and a detected temperature of the treatment zone ([0068]; Figure 4—element 420; measure impedance).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter system, as disclosed by Carr, to include the teachings of Clark, as described above, as both references and the claimed invention are directed toward catheters that deliver microwave energy and tissue freezing fluid to tissue. As disclosed by Clark, pre-treating tissue by cryogenic cooling can therapeutically modulate pain neurons which can significantly reduce the level of pain experienced by a patient during the subsequent hyperthermic energy delivery, decrease tissue impedance ([0034]), improve the subsequent transmission of electrical energy ([0051]), increase the efficiency of the therapeutic assembly ([0052]), and enhance the correlation between electrical impedance and hyperthermic lesion creation and size ([0053]); the impedance of tissue can be measured following pre-treating with cryogen to determine whether the impedance of tissue has been reduced to the desired extent for subsequent hyperthermic ablation ([0068]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter, as disclosed by Carr, to include the teachings of Clark, as such a modification would determine whether the impedance of tissue, after the pre-treatment with cryogen, has been reduced to the desired effect, before applying the subsequent hyperthermic ablation. 
	Regarding claim 25, Carr in view of Groshong , Curley, and Clark disclose all of the limitations of claim 22, as described above. 
	Carr further discloses a surgical scoping device ([0051] & [0052]; not shown, the instrument can be surrounded by a catheter introducer or guide) having a flexible insertion cord for non-percutaneous insertion into a patient's body, wherein the flexible insertion cord has an instrument channel running along its length, and wherein the electrosurgical instrument is dimensioned to fit within the instrument channel ([0051] & [0052]; Figure 1—element 16; the surgeon can insert the cable (16) into a patient’s vasculature or other body passage using a conventional introducer to facilitate navigating antenna to target site).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Groshong, and Clark.
Regarding method claim 26, Carr in view of Groshong disclose all of the limitations of the electrosurgical instrument of claim 15, as described above.
Carr further discloses a method for treating biological tissue, the method comprising: non-percutaneously inserting an instrument cord of a surgical scoping device into a patient ([0052]), the surgical scoping device having an instrument channel running along its length ([0052]); conveying an electrosurgical instrument along the instrument channel to a treatment zone at a distal end thereof ([0052]; to use the catheter the surgeon inserts the catheter into a patients vasculature or body passage using an introducer to facilitate navigating and positioning the antenna at a selected target site); 
Carr does not disclose flowing a tissue-freezing fluid through the fluid feed to freeze biological tissue in the treatment zone; and after biological tissue is frozen in the treatment zone, delivering microwave energy to the radiating tip portion.
Clark teaches a catheter ([0029]; Figure 1A—element 100) and method for delivering tissue freezing fluid ([0032]; Figure 1A—element 140) and microwave energy to tissue ([0031]; Figure 1A—element 126), the method comprising  flowing a tissue-freezing fluid through the fluid feed to freeze biological tissue in the treatment zone ([0067]; Figure 4—element 410); and after biological tissue is frozen in the treatment zone ([0068]; Figure 4—element 420), delivering microwave energy to the radiating tip portion ([0069]; Figure 4—element 430).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter system, as disclosed by Carr, to include the teachings of Clark, as described above, as both references and the claimed invention are directed toward catheters that deliver microwave energy and tissue freezing fluid to tissue. As disclosed by Clark, pre-treating tissue by cryogenic cooling can therapeutically modulate pain neurons which can significantly reduce the level of pain experienced by a patient during the subsequent hyperthermic energy delivery ([0034] & [0050]); additionally, pre-treating tissue by cryogen cooling can reduce the impedance of tissue which can improve the subsequent transmission of electrical energy ([0034] & [0051]), increase lesion depth, increase the speed of hyperthermic energy delivery, increase the efficiency of the therapeutic assembly ([0052]), allow for the changes in impedance to be used to map one or more treatment sites before delivering hyperthermic energy to determine treatment site viability ([0053]), and enhance the correlation between electrical impedance and hyperthermic lesion creation and size ([0053]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter, as disclosed by Carr, to include the teachings of Clark, as such a modification would reduce the level of pain experienced by a patient, increase lesion depth, increase the efficiency of the therapeutic assembly, and help determine treatment site viability. 
	Regarding claim 27, Carr in view of Groshong and Clark disclose all of the limitations of claim 26, as described above. 
	Clark further teaches detecting a temperature in the treatment zone ([0049]; Figure 2C—element 160; the device can include a temperature sensor on the energy delivery tip that is coupled to controller (132), and controlling delivery of the microwave energy based on the detected temperature ([0049] & [0064]; the sensors facilitate monitoring and controlling the therapeutic treatment; once the cryogenically cooled portion of tissue reaches a predetermined temperature (i.e. -50°C) the power of the energy delivery can be increased to provide therapeutically-effective ablation).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter system, as disclosed by Carr, to include the teachings of Clark, as described above, as both references and the claimed invention are directed toward catheters that deliver microwave energy and tissue freezing fluid to tissue. As disclosed by Clark, pre-treating tissue by cryogenic cooling can therapeutically modulate pain neurons which can significantly reduce the level of pain experienced by a patient during the subsequent hyperthermic energy delivery, improve the subsequent transmission of electrical energy ([0034] & [0051]), increase the efficiency of the therapeutic assembly ([0052]), and enhance the correlation between electrical impedance and hyperthermic lesion creation and size ([0053]); once the cryogenically cooled tissue reaches a predetermined temperature (-50°C) or the frozen portion reaches a predetermined depth, the power can be increased to provide therapeutically effective ablation ([0064]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter, as disclosed by Carr, to include the teachings of Clark, as such a modification would reduce the level of pain experienced by a patient, increase the efficiency of the therapeutic assembly, and provide therapeutically-effective ablation. 
Regarding method claim 28, Carr in view of Groshong and Clark disclose all of the limitations of the electrosurgical instrument of claim 26, as described above.
	Clark further teaches detecting an impedance in the treatment zone, and controlling delivery of the microwave energy based on the detected impedance ([0068] & [0069]; Figure 4—element 420 & 430).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter system, as disclosed by Carr, to include the teachings of Clark, as described above, as both references and the claimed invention are directed toward catheters that deliver microwave energy and tissue freezing fluid to tissue. As disclosed by Clark, pre-treating tissue by cryogenic cooling can therapeutically modulate pain neurons which can significantly reduce the level of pain experienced by a patient during the subsequent hyperthermic energy delivery, decrease tissue impedance ([0034]), improve the subsequent transmission of electrical energy ([0051]), increase the efficiency of the therapeutic assembly ([0052]), and enhance the correlation between electrical impedance and hyperthermic lesion creation and size ([0053]); the impedance of tissue can be measured following pre-treating with cryogen to determine whether the impedance of tissue has been reduced to the desired extent for subsequent hyperthermic ablation ([0068]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter, as disclosed by Carr, to include the teachings of Clark, as such a modification would determine whether the impedance of tissue, after the pre-treatment with cryogen, has been reduced to the desired effect, before applying the subsequent hyperthermic ablation.
Conclusion
Accordingly, claims 15-16 & 18-28 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.D.T./Examiner, Art Unit 3794